DETAILED ACTION
This is an allowance of all claims filed on 01/20/2021. Claims 1-7 and 10-12 are pending. Claim 10 has been amended. Claims 8-9 are cancelled. Claims 1-7 and 10-12 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 recites “at a second timing, read the compressed unit data from the second area, decompress the read compressed unit data, and write the decompressed unit data to the third area by storing a plurality of bits of data per memory cell.”
Closest prior arts on record does not appear to teach or fairly suggest this limitation. In Addition, Ravasio et al. [US 2009/0244949] appears to teach SLC to MLC memory data compression. Also, Jang et al. [US 2016/0147482] appears to teach three regions of memory and transferring data from one region to another. However, none of the prior arts on record appears to teach or fairly suggest reading of compressed data and decompressing them in a second timing before writing them to MLC memory.
Under this rationale, Claim 1 and its dependent claims 2-7 are allowed.
Independent Claim 10 recites: “determining second timing to read the compressed unit data from the second area, decompress the read compressed unit data, and write the decompressed unit data to the third area by storing a plurality of bits of data per memory cell.”
Closest prior arts on record does not appear to teach or fairly suggest this limitation. In addition, Ravasio et al. [US 2009/0244949] appears to teach SLC to MLC memory data compression. Also, Jang et al. [US 2016/0147482] appears to teach three regions of memory and transferring data from one region to another. However, none of the prior arts on record appears to 
Under this rationale, Claim 10 and its dependent claims 11-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132